UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER


BEFORE:        A. KATHLEEN TOMLINSON                        DATE:      11-27-2018
               U.S. MAGISTRATE JUDGE                        TIME:      2:55 p.m. (6 minutes)

  Flanagan, as a Trustee of the General Building Laborers' Local 66 Vacation Fund, et al.
                              v. William G. Prophy LLC, et al.
                                     CV 18-1303 (JS) (AKT)

TYPE OF CONFERENCE:                  STATUS CONFERENCE

APPEARANCES:          Plaintiff      William Troy LaVelle

                      Defendant      Paul Carruthers
                                     Kyle T. Pulis

FTR: 2:55-3:01

SCHEDULING:

      This case is now set down for a Telephone Status Conference on December 17, 2018 at 12
noon. Attorney LaVelle is requested to initiate the call to Chambers with opposing counsel on the
line.

THE FOLLOWING RULINGS WERE MADE:

        Defendants’ counsel advised the Court today that he received the results of the audit just
yesterday and needs time to review them himself and with his client. I am giving counsel that
opportunity. At the December 17 Conference, defendants’ counsel needs to be prepared to tell the
Court what the defendants’ position is with respect to the audit results and both sides need to be
prepared to discuss the scheduling of discovery going forward.


                                                            SO ORDERED

                                                            /s/ A. Kathleen Tomlinson
                                                            A. KATHLEEN TOMLINSON
                                                            U.S. Magistrate Judge
